  Case 1:19-cr-00059-LO Document 75 Filed 10/03/19 Page 1 of 3 PageID# 620



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division


UNITED STATES OF AMERICA,                      )
                                               )      No. 1:19-cr-59
      v.                                       )
                                               )      Hon. Liam O’Grady
DANIEL EVERETTE HALE,                          )
                                               )
                     Defendant.                )


                       UNOPPOSED MOTION FOR
                EXTENSION OF TIME TO FILE REPLY BRIEFS

      COMES NOW the defendant, Daniel Hale, through counsel, and moves this

Honorable Court for a four-day extension of time for both parties to file reply briefs

in support of pending motions. Defense counsel has consulted with counsel for the

United States, who does not oppose this Motion. In support of this Motion, defendant

states as follows:

      1.     On the motion-filing deadline set by this Court, September 16, 2019,

both parties filed a number of motions in this matter, which is set for a motion hearing

on October 18, 2019 and trial on March 16, 2020. See Dkt. # 49-58. On September

30, 2019, both parties filed responses to those Motions. See Dkt. # 67-74.

      2.     The parties anticipate filing replies in support of some or all of the

pending Motions. Given counsels’ other obligations, both parties are requesting a

brief extension of time within which to file such replies, which are due under the

Local Rules on October 7, 2019. Specifically, the parties request a four-day extension

of time through October 11, 2019 within which to file reply briefs.
  Case 1:19-cr-00059-LO Document 75 Filed 10/03/19 Page 2 of 3 PageID# 621



     3.    As noted, the government does not oppose this Motion.

     4.    For the Court’s convenience, a proposed Order is submitted with this

Motion.

                                            Respectfully Submitted,

                                            DANIEL EVERETTE HALE
                                            By Counsel,

                                            Geremy C. Kamens
                                            Federal Public Defender


                                                  /s/
                                            Todd M. Richman
                                            Va. Bar No. 41834
                                            Cadence A. Mertz
                                            Va. Bar No. 89750
                                            Counsel for Mr. Hale
                                            1650 King Street, Suite 500
                                            Alexandria, Virginia 22314
                                            Telephone: (703) 600-0845
                                            Facsimile: (703) 600-0880
                                            Todd_Richman@fd.org




                                      -2-
  Case 1:19-cr-00059-LO Document 75 Filed 10/03/19 Page 3 of 3 PageID# 622



                          CERTIFICATE OF SERVICE

      I hereby certify that on October 3, 2019, I filed the foregoing via the CM/ECF
system, which will electronically serve a copy upon all counsel of record.




                                                    /s/
                                              Todd M. Richman
                                              Va. Bar No. 41834
                                              Counsel for Mr. Hale
                                              1650 King Street, Suite 500
                                              Alexandria, Virginia 22314
                                              Telephone: (703) 600-0845
                                              Facsimile: (703) 600-0880
                                              Todd_Richman@fd.org




                                        -3-
